Citation Nr: 1222463	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus with hallux valgus deformity.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran had a hearing before the Board in April 2010 and the transcript is of record.

The case was previously brought before the Board in August 2010 and February 2012, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he injured his back during a training exercise in the military.  He indicates he sought treatment in the military once, but otherwise did not complain about his ongoing back pain.  He claims his back pain continued after service where he sought sporadic treatment through the years.  In the alternative, the Veteran believes his service-connected bilateral pes planus caused or aggravated his low back disability.

The Veteran has been an inconsistent historian in regard to the back injury.  During a March 2012 VA examination he reported that the in-service back injury was the only trauma ever to his low back.  In contrast, an April 2009 VA examination included his report that he was in a tow truck accident where he was rear ended, injuring his back in 1972, a few years after service.  

Service treatment records do not document the Veteran's claimed training exercise injury; however, he provided sworn testimony before the Board regarding that injury.  He testified that after the initial injury and treatment, he did not complain of or seek treatment for back pain during the remainder of his service.  Subsequent to service, the Veteran was diagnosed with lumbar arthritis and mild lumbosacral strain.  

The claim was previously remanded to afford the Veteran a VA examination to determine the likely etiology of his low back disability.  The Veteran was most recently afforded a VA examination in March 2012.  Within that examination and an April 2012 addendum (added after the claims file was reviewed), the examiner noted the Veteran's in-service claimed injury, but did not include any reference to a post-service injury.  

The examiner provided an opinion as to whether the service-connected bilateral pes planus caused the Veteran's current back disability, but did not address whether the foot disability aggravated the back and did not provide any opinion as to direct service connection.  For these reasons, the Board finds the examination and addendum incomplete.  

In support of his claim, the Veteran submitted an April 2012 examination and opinion from his private podiatrist wherein the podiatrist found the Veteran's lower extremities "can" contribute to his low back problems and aggravate his lower back injury in light of his gait pattern.  

In light of the private medical opinion and the inadequate VA examination, a new VA examination is required. 

The RO should also take this opportunity to obtain recent VA and private treatment records not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his low back since March 2011.  After securing the necessary release, obtain these records.

2.  After completing the above, obtaining the above records, to the extent available, schedule the Veteran for an examination to determine the current nature and likely etiology of any diagnosed low back disability.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner is to address the following:  

(a)  Does the Veteran have any disabilities affecting the low back?  If so, identify the specific diagnosis.    

(b)  If the answer to (a) is yes, answer the following:  

(i)  is it at least as likely as not (50 percent probability) that any currently diagnosed low back disability was incurred in or is otherwise directly related to service, to include the in-service training exercise injury?  The examiner should also consider that the Veteran was injured in a 1972 tow truck accident.  

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected pes planus caused or aggravated the low back disability beyond the natural progression of the disease?  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of low back disability present (i.e., a baseline) before the onset of the aggravation.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


